PER CURIAM.
This 42 U.S.C. § 2457(d) appeal comes before the court on appellee’s motion to dismiss on the ground that a private agreement dated February 28, 1964, stating that neither party shall appeal to the Court of Customs and Patent Appeals any determination by the Patent Office of a right to title in certain listed inventions, divests this court of jurisdiction. Appellant Hughes opposes the motion and alleges that said agreement is null, void and of no legal effect.
The private agreement is not a part of the Patent Office record on appeal before this court. Since the validity of the agreement has been questioned by Hughes, and since neither party asserts that this court is the proper forum to determine the validity of said agreement, the court will not consider said agreement until such time as the validity thereof has been determined by a court of competent jurisdiction.
Appellee’s motion to dismiss, is denied.